      Case: 1:19-cv-03544 Document #: 1 Filed: 05/28/19 Page 1 of 19 PageID #:1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

 MOVADO GROUP, INC., AND                        §
 MOVADO LLC,                                    §
                                                §
                Plaintiffs,                     §
                                                §
                                                §
 v.                                             §         CIVIL ACTION NO.______________
                                                §
                                                §         JURY TRIAL DEMANDED
 THE PARTNERSHIPS AND                           §
 UNINCORPORATED ASSOCIATIONS                    §
 IDENTIFIED ON SCHEDULE “A,”                    §
                                                §
                Defendants.                     §


                          PLAINTIFFS’ ORIGINAL COMPLAINT


       Plaintiffs Movado Group, Inc., and Movado LLC (collectively, “Movado” or “Plaintiffs”),

by and through its counsel, Baker McKenzie, hereby bring this Original Complaint against the

Partnerships and Unincorporated Associations identified on Schedule A attached hereto

(collectively, “Defendants”) and hereby allege as follows:


                                       I.      PARTIES

       1.      Plaintiff Movado Group Inc. is a corporation organized and existing under the laws

of the State of New York with a principal place of business at 650 From Road, Suite 375, Paramus,

New Jersey 07652. On October 27, 1998, Plaintiff Movado Group, Inc., assigned all right, title

and interest in and to trademarks asserted in this action to Movado Corporation, including but not




limited to the trademarks MOVADO®,                  and         . On February 1, 2001, Movado




PLAINTIFFS’ ORIGINAL COMPLAINT                                                                  1
      Case: 1:19-cv-03544 Document #: 1 Filed: 05/28/19 Page 2 of 19 PageID #:1




Corporation converted from a corporation to a limited liability company and became known as

Movado LLC.

        2.      Plaintiff Movado LLC (“Movado LLC”) is a wholly owned subsidiary of Movado

Group, Inc., and a limited liability company organized and existing under the laws of the State of

Delaware with a principal place of business at 501 Silverside Road, Wilmington, Delaware 19809.

Movado LLC owns all right, title and interest in and to the trademarks asserted in this action,




including but not limited to the trademarks MOVADO®,                    and            .

        3.      Upon information and belief, Defendants are individuals and business entities who

primarily reside in the People’s Republic of China or other foreign jurisdictions. Defendants

conduct business throughout the United States, including within the State of Illinois and this

Judicial District, through the operation of fully interactive, commercial online marketplaces listed

in Schedule A. Each Defendant targets the United States, including Illinois, and has offered to

sell, and on information and belief, has sold and continues to sell counterfeit Movado products to

consumers within the United States, including the State of Illinois.

        4.      On information and belief, many of the Defendants are an interrelated group of

counterfeiters working in active concert to knowingly and willfully manufacture, import,

distribute, offer for sale, and sell products and to provide retail and store services using counterfeit

versions of the Movado trademarks in the same transaction, occurrence, or series of transactions

or occurrences.

        5.      Defendants’ true identities are currently unknown because Defendants, in

perpetrating their illegal and unauthorized actions, have intentionally hidden their identities and

the full scope of their counterfeiting operation. In the event that Defendants provide additional



PLAINTIFFS’ ORIGINAL COMPLAINT                                                                        2
      Case: 1:19-cv-03544 Document #: 1 Filed: 05/28/19 Page 3 of 19 PageID #:1




credible information regarding their identities, Movado will take appropriate steps to amend this

Complaint.

                              II.    JURISDICTION AND VENUE

       6.      This is an action for trademark infringement and counterfeiting. As set forth below,

Defendants’ unlawful actions constitute federal trademark infringement and counterfeiting under

Section 32 of the Lanham Act, 15 U.S.C. §1114, false designation of origin under Section 43(a)

of the Lanham Act, 15 U.S.C. §1125(a), and violation of the Illinois Uniform Deceptive Trade

Practices Act, 815 ILCS § 510,et seq. This Court has original subject matter jurisdiction over the

claims in this action pursuant to the provisions of the Lanham Act, 15 U.S.C. §1051, et seq., 28

U.S.C. §1338(a)–(b) and 28 U.S.C. §1331.

       7.      Pursuant to 28 U.S.C. § 1367(a), this Court has supplemental jurisdiction over the

claims that arise under the laws of the State of Illinois because the state law claims are so related

to the federal claims that they form part of the same case or controversy and derive from a common

nucleus of operative facts.

       8.      Venue is proper in this district pursuant to 28 U.S.C. §1391, and this Court may

exercise personal jurisdiction over Defendants since each of the Defendants directly targets

business activities toward consumers in the United States, including Illinois, through at least the

online marketplaces as defined and identified in Schedule A attached hereto (collectively, the

“Online Stores”). Specifically, Defendants are reaching out to do business with Illinois residents

by operating one or more Online Stores through which Illinois residents can purchase products

using counterfeit versions of Movado’s trademarks. Upon information and belief, each of the

Defendants has targeted Illinois residents by operating Online Stores that offer to sell, sell, accept

payment in U.S. dollars, and ship products to the United States, including Illinois, that use




PLAINTIFFS’ ORIGINAL COMPLAINT                                                                      3
      Case: 1:19-cv-03544 Document #: 1 Filed: 05/28/19 Page 4 of 19 PageID #:1




counterfeit versions of Movado’s federally registered trademarks. Each of the Defendants is, thus,

committing tortious acts in Illinois, is engaging in interstate commerce, and has wrongfully caused

Movado substantial injury in the State of Illinois.

                                 III.     FACTUAL BACKGROUND

       9.      Like many other luxury goods manufacturers, Movado has been battling counterfeit

goods throughout the globe. In recent years, this problem has increased exponentially with

infringements occurring through online marketplaces and websites. This action therefore has been

filed by Movado to stop the online sale of unauthorized and unlicensed counterfeit watches and

other products using Movado’s federally registered trademarks (the “Counterfeit Products”). The

sellers of these Counterfeit Products are trading on Movado’s goodwill and reputation by offering

for sale and/or selling goods bearing Movado’s federally registered trademarks, including




MOVADO®,                 and                , and/or other MOVADO-formative marks.

       10.     Upon information and belief, Defendants create the Online Stores and design them

to appear to be selling genuine Movado branded products, while actually infringing Movado’s

trademarks and selling Counterfeit Movado Products to unknowing consumers. The Online Stores

have common features or other identifying elements, such as design elements and similarities of

the counterfeit products offered for sale, establishing a logical relationship between them and

suggesting that Defendants’ counterfeiting operation arises out of the same transaction,

occurrence, or series of transactions or occurrences. Defendants further attempt to avoid liability

by going to great lengths to conceal both their identities and the full scope and interworking of

their counterfeiting operation.         Defendants have and continue to willfully and maliciously

advertise, offer for sale, and sell Movado knock-offs.



PLAINTIFFS’ ORIGINAL COMPLAINT                                                                   4
      Case: 1:19-cv-03544 Document #: 1 Filed: 05/28/19 Page 5 of 19 PageID #:1




       11.        Movado is forced to file this action to combat Defendants’ counterfeiting of its

registered trademarks, as well as to protect unknowing consumers from purchasing Counterfeit

Products over the Internet. Movado has been and continues to be irreparably damaged through

consumer confusion, dilution, and tarnishment of its valuable trademarks as a result of Defendants’

actions and seeks injunctive and monetary relief.

       12.        In particular, Movado is a world-famous premier watchmaker who designs,

manufactures and distributes watches worldwide from eleven of the most recognized and respected

names in time: MOVADO®, MVMT®, OLIVIA BURTON®, EBEL®, CONCORD®,

COACH®, TOMMY HILFIGER®, HUGO BOSS®, LACOSTE®, SCUDERIA FERRARI®,

REBECCA MINKOFF® and URI MINKOFF®.

       13.        MOVADO®, the flagship brand within the Movado Group trademark portfolio,

was founded in Switzerland in 1881. Recognized for design innovation and excellence, Movado

has earned more than 100 patents and 200 international awards since 1881. Movado is the hallmark

of some of the most famous timepieces ever created, notably the Museum® Watch with its

celebrated single dot dial. Designed in 1947 by artist Nathan George Horwitt, the Museum®

Watch is regarded today as an icon of Modernism and is on display in the permanent collections

of several museums worldwide. When Horwitt’s dial design was selected for the permanent

collection of New York’s Museum of Modern Art, in 1960, it became the first watch dial ever

awarded this distinction. The name “Museum Watch” derives from this recognition. Movado’s

collection of watches is distinguished by this legacy of design innovation and a dedication to the

future of time.

       14.        Movado’s collection of watches includes Movado Bold®, Movado® Circa,

Movado® Connect, Movado® Heritage® Series, Movado® NGH, Movado® Ultra Slim,




PLAINTIFFS’ ORIGINAL COMPLAINT                                                                   5
      Case: 1:19-cv-03544 Document #: 1 Filed: 05/28/19 Page 6 of 19 PageID #:1




Museum® Classic, Museum® Sport, Red Label®, Rondiro, Esperanza®, La Nouvelle, Modern

Classic, Series 800®, 1881 Quartz, Sapphire, Sapphire Synergy, Vizio®, Aleena, Amorosa®,

1881 Automatic, Eliro®, and Movado® Face.

       15.     Movado’s timeless watches are recognized worldwide by the trademark MOVADO

or its registered trade dress marks featuring the distinctive and recognizable single, circular dot at




the 12 o’clock position,            and           . Movado products typically include at least one

of Movado’s federally-registered trademarks. Often multiple MOVADO trademarks are displayed

on a single product.

       16.     Movado has been using the MOVADO and MOVADO-formative trademarks in

commerce on and in connection with watches and related products continuously and consistently

for decades. Since at least as early as 1927, Movado has prominently and extensively marketed,

advertised, and promoted its MOVADO brand timepieces throughout the United States.

       17.     Movado is the owner of the following federal trademark registrations, among

others, (collectively the “MOVADO Trademarks”):


                Trademark                  Registration No.                  Goods
                                                                        Watches and parts
                MOVADO                         1,294,171                    therefor

                                                                     Jewelry; rings; bracelets;
                MOVADO                         3,120,578               necklaces; cufflinks;
                                                                        earrings; pendants
                                                                          Horological and
                MOVADO                         3,785,542             chronometric instruments
                                                                          Horological and
             MOVADO BOLD                       4,166,814             chronometric instruments
                                                                        Smartwatches and
                MOVADO                         5,254,113                  wearable digital
                                                                         electronic devices
                                                                              Watches
                HERITAGE                       1,494,165



PLAINTIFFS’ ORIGINAL COMPLAINT                                                                      6
      Case: 1:19-cv-03544 Document #: 1 Filed: 05/28/19 Page 7 of 19 PageID #:1



                                                                       Wrist watches
                MUSEUM                         1,114,067
                                                                          Watches
                  VIZIO                        2,098,170
                                                                          Watches
                  ELIRO                        2,493,126
                                                                          Watches
              ESPERANZA                        2,859,263
                                                                          Watches
               AMOROSA                         2,767,577
                                                                     Horological and
               RED LABEL                       3,782,004         chronometric instruments
                                                                     Horological and
               SERIES 800                      3,739,784         chronometric instruments
                                                                        Watches
                                               1,398,457


                                                                          Watches
                                               1,381,257




       18.     The above-listed registrations for the MOVADO Trademarks are valid, subsisting,

and in full force and effect. Moreover, many are incontestable pursuant to 15 U.S.C. § 1065, and

serve as prima facie evidence of the validity of the registrations, Movado’s ownership of the

MOVADO Trademarks, and of Movado’s exclusive right to use the MOVADO Trademarks in

commerce on or in connection with all of the goods identified in the registrations pursuant to 15

U.S.C. § 1057(b) and § 1115(a).      Furthermore, the registrations are constructive notice of

Movado’s claim of ownership of the MOVADO Trademarks pursuant to 15 U.S.C. § 1072. True

and correct copies of the United States Registration Certificates for the above-listed MOVADO

Trademarks are attached hereto as Exhibit 1.

       19.     The MOVADO Trademarks are exclusive to Movado and are displayed extensively

on or in close connection with Movado products, Movado packaging, and in Movado’s marketing

and promotional materials. Movado products have long been popular around the world and have




PLAINTIFFS’ ORIGINAL COMPLAINT                                                                  7
      Case: 1:19-cv-03544 Document #: 1 Filed: 05/28/19 Page 8 of 19 PageID #:1




been extensively promoted at significant annual expense. Movado products have also been the

subject of extensive unsolicited publicity resulting from their high-quality, innovative designs and

renown as desired luxury items. Movado products have been featured in leading publications and

newspapers such as InStyle, Harper’s Bazaar, Elle, Vanity Fair, GQ, Men’s Health, Golf Digest,

Boston Common, Esquire, and The New York Times. Because of these and other factors, the

Movado brand and the MOVADO Trademarks have become famous throughout the United States.

       20.     To maintain the prestige of the Movado brand and MOVADO Trademarks and to

ensure that consumers receive the type of attention commensurate with Movado’s reputation for

luxury and quality products, Movado authorizes its watches and other products to be sold

exclusively through Movado’s network of authorized retailers around the world, as well as online

at www.movado.com. Only watches purchased from Movado or through an authorized retailer

are accompanied by a valid Movado warranty/guarantee.

       21.     Movado operates social media accounts to promote and advertise its products,

including Facebook, Twitter, and Instagram. Movado’s Instagram account, @movado, has over

230,000 followers. The recognition of the Movado brand and MOVADO Trademarks among the

public at large is enhanced not only by Movado’s own extensive advertising efforts and select

distribution, but also by fashion editorials and press coverage of MOVADO, as well as the

coverage of Movado on social media platforms by influencers, celebrities and watch aficionados.

Such press coverage reaches millions of consumers.

       22.     As the result of Movado’s exclusive and extensive use of the MOVADO

Trademarks, Movado is recognized as the source of any products bearing one or more of the

MOVADO Trademarks. Due to the worldwide public acceptance, overwhelming fame, and great

recognition of products bearing or sold under the MOVADO Trademarks, these trademarks have




PLAINTIFFS’ ORIGINAL COMPLAINT                                                                    8
      Case: 1:19-cv-03544 Document #: 1 Filed: 05/28/19 Page 9 of 19 PageID #:1




come to represent an enormous amount of goodwill for Movado and have caused goods bearing

the MOVADO Trademarks—even unauthorized goods—to be in great demand.

       23.       Movado, however, has gone to great lengths to protect its name and enforce the

MOVADO Trademarks. Movado actively seeks to protect and enforce its intellectual property

rights by working with industry associations, anti-counterfeiting organizations, private

investigators and law enforcement authorities, including customs authorities in the United States

and internationally. Through those efforts, Movado has discovered hundreds, if not thousands, of

counterfeit products being sold at physical locations and, more recently, over the Internet. Indeed,

Movado has seen unauthorized use of one or more of the MOVADO Trademarks rise dramatically

through the proliferation of online stores, such as those listed on Schedule A.

       24.       Commercial Internet stores, like the Defendants’ Online Stores, are estimated to

receive tens of millions of visits per year and to generate over $135 billion in annual online sales.

Internet websites like the Defendants’ Online Stores are also estimated to annually contribute to

tens of thousands of lost jobs for legitimate businesses and broader economic damages such as lost

tax revenue.

       25.       Here, Defendants facilitate sales by designing the Online Stores so that they appear

to unknowing consumers to be authorized online retailers, outlet stores, or wholesalers.

Specifically, each of the Online Stores operated by Defendants use one or more of the MOVADO

Trademarks without authorization on or in connection with the sales of products that are not

genuine Movado products.         For example, the Defendants use the trademarks MOVADO,




          , or             for the purpose of confusing consumers into believing that they are

purchasing a genuine Movado product. Defendants’ Online Stores also appear legitimate and



PLAINTIFFS’ ORIGINAL COMPLAINT                                                                     9
     Case: 1:19-cv-03544 Document #: 1 Filed: 05/28/19 Page 10 of 19 PageID #:1




accept payment in, among others, U.S. dollars via major credit cards, Alipay, Western Union, and

PayPal. Defendants further perpetuate the illusion of legitimacy by offering customer service and

using indicia of authenticity and security that consumers have come to associate with authorized

retailers, including the Visa®, MasterCard®, Discover®, American Express®, and/or PayPal®

logos. To be clear, Movado has not licensed or authorized Defendants to use any of the MOVADO

Trademarks, and none of the Defendants are authorized retailers of genuine Movado products.

Thus, Defendants are using trademarks owned by Movado without authorization and creating

confusion about the source of the counterfeit products being sold through the Online Stores.

       26.     Many of the Defendants also deceive unknowing consumers by using the

MOVADO Trademarks without authorization within the content, text, and/or meta tags of their

online marketplaces in order to attract various search engines crawling the Internet looking for

sites relevant to consumer searches for Movado products. Additionally, upon information and

belief, Defendants use other unauthorized search engine optimization (SEO) tactics and social

media spamming so that the Online Stores listings show up at or near the top of relevant search

results and misdirect consumers searching for genuine Movado products. Other Defendants only

show the Movado products in product images while using strategic item titles and descriptions that

will trigger their listings when consumers are searching for Movado products.

       27.     As further evidence of their illegal activity, Defendants go to great lengths to

conceal their identities and often use multiple fictitious names and addresses to register and operate

their network of Online Stores. On information and belief, Defendants regularly create new

websites and online marketplace accounts on various platforms using the identities listed in

Schedule A to the Complaint, as well as other unknown fictitious names. Such registration patterns

are one of many common tactics used by the Defendants to conceal their identities, the full scope




PLAINTIFFS’ ORIGINAL COMPLAINT                                                                     10
     Case: 1:19-cv-03544 Document #: 1 Filed: 05/28/19 Page 11 of 19 PageID #:1




and interworking of their counterfeiting operation, and to avoid being shut down.

       28.     Even though Defendants operate under multiple fictitious names, there are

numerous similarities among the Online Stores. For example, counterfeit products for sale in the

Online Stores bear similar irregularities and indicia of being counterfeit to one another, suggesting

that the counterfeit products were manufactured by and come from a common source and that

Defendants are interrelated. The Online Stores also include other notable common features,

including use of the same shopping cart platforms, accepted payment methods, check-out methods,

meta data, illegitimate SEO tactics, HTML user-defined variables, lack of contact information,

identically or similarly priced items and volume sales discounts, the same incorrect grammar and

misspellings, similar hosting services, similar name servers, and the use of the same text and

images, including content copied from Movado’s official website, www.movado.com.

       29.     In addition to operating under multiple fictitious names, Defendants in this case and

defendants in other similar cases against online counterfeiters use a variety of other common tactics

to evade enforcement efforts. For example, counterfeiters like Defendants will often register new

online marketplace accounts under new aliases.

       30.     Further, counterfeiters such as Defendants typically operate multiple credit card

merchant accounts and PayPal accounts behind layers of payment gateways so that they can

continue operation in spite enforcement efforts by brand owners. On information and belief,

Defendants maintain off-shore bank accounts and regularly move funds from their PayPal accounts

or other financial accounts to off-shore bank accounts outside the jurisdiction of this Court.

       31.     Defendants, without any authorization or license from Movado, have knowingly

and willfully used and continue to use the MOVADO Trademarks in connection with the

advertisement, distribution, offering for sale, and sale of Counterfeit Products into the United




PLAINTIFFS’ ORIGINAL COMPLAINT                                                                    11
     Case: 1:19-cv-03544 Document #: 1 Filed: 05/28/19 Page 12 of 19 PageID #:1




States and Illinois over the Internet. Each Defendant Online Store offers shipping to the United

States, including Illinois, and, on information and belief, each Defendant has sold counterfeit

products into the United States, including Illinois.

          32.     Defendants’ use of the MOVADO Trademarks in connection with the advertising,

distribution, offering for sale, and sale of counterfeit Movado products, including the sale of

counterfeit Movado products into the United States, including Illinois, is likely to cause and has

caused confusion, mistake, and deception by and among consumers and is irreparably harming

Movado.

                              IV. CAUSES OF ACTION
                COUNT ONE – TRADEMARK INFRINGEMENT (15 U.S.C. §1114)


          33.     Movado incorporates by reference paragraphs 1 through 32 as if fully set forth

herein.

          34.     Movado is the exclusive owner of the MOVADO Trademarks. Movado’s federal

registrations are active, valid, and in full force and effect.

          35.     Defendants, without Movado’s authorization, have used and continue to use in

commerce counterfeit imitations of the federally registered MOVADO Trademarks in connection

with the sale, offering for sale, distribution, and/or advertising of counterfeit watches bearing one

or more of the MOVADO Trademarks.

          36.     Defendants’ infringing activities are likely to cause and actually are causing

confusion, mistake, or deception among customers, potential customers, and/or the public as to the

origin, sponsorship, or approval of the Counterfeit Products. Consumers are likely to be misled

into believing that the Online Stores and sale of products bearing the MOVADO Trademarks are

licensed, sponsored, or otherwise approved by Movado.




PLAINTIFFS’ ORIGINAL COMPLAINT                                                                    12
     Case: 1:19-cv-03544 Document #: 1 Filed: 05/28/19 Page 13 of 19 PageID #:1




       37.     Upon information and belief, Defendants were on both actual and constructive

notice of Movado’s exclusive rights in the registered MOVADO Trademarks when they adopted

the MOVADO Trademarks for use in advertising and marketing in their Online Stores, which offer

for sale and sell infringing and counterfeit products that exactly or very closely copy those sold by

Movado under the MOVADO Trademarks. Defendants’ actions are designed to trade on the

MOVADO Trademarks.

       38.     Defendants’ unauthorized use of the MOVADO Trademarks is willful, in bad faith,

and with full knowledge of Movado’s prior use of, exclusive rights in, and ownership of the

MOVADO Trademarks, with full knowledge of the goodwill and reputation associated with the

MOVADO Trademarks, and with full knowledge that Defendants have no right, license, or

authority to use the MOVADO Trademarks or any other mark confusingly similar thereto. The

knowing and intentional nature of the acts set forth herein renders this an exceptional case under

15 U.S.C. §1117(a).

       39.     Defendants’ acts are intended to reap the benefit of the goodwill that Movado has

created in its Marks and constitute trademark infringement in violation of Section 32 of the

Lanham Act, 15 U.S.C. §1114(1).

       40.     As a result of Defendants’ conduct and infringement of the MOVADO Trademarks,

Movado is entitled to recover actual and/or statutory damages to the maximum amount permitted

by law or in equity, including under 15 U.S.C. § 1117.

       41.     Defendants’ conduct has caused and is causing immediate and irreparable injury to

Movado and will continue both to damage Movado and deceive the public unless enjoined by this

Court. Movado has no adequate remedy at law for ongoing infringement.




PLAINTIFFS’ ORIGINAL COMPLAINT                                                                    13
     Case: 1:19-cv-03544 Document #: 1 Filed: 05/28/19 Page 14 of 19 PageID #:1




            COUNT TWO – TRADEMARK COUNTERFEITING (15 U.S.C. §1114)


          42.   Movado incorporates by reference paragraphs 1 through 41 as if fully set forth

herein.

          43.   This is an action for trademark counterfeiting against Defendants based on its

promotion, advertisement, distribution, sale and/or offering for sale counterfeit watches and other

products bearing one or more of the MOVADO Trademarks.

          44.   Defendants’ counterfeiting activities are likely to cause and actually are causing

confusion, mistake, and deception among the general consuming public as to the origin and quality

of the Counterfeit Products.

          45.   Defendants’ illegal acts are intended to reap the benefit of the goodwill that Movado

has created in its MOVADO Trademarks and constitute counterfeiting of Movado’s federally

registered trademarks in violation of Section 32 of the Lanham Act, 15 U.S.C. §1114.

          46.   As a result of Defendants’ conduct and infringement of the MOVADO Trademarks,

Movado is entitled to recover actual and/or statutory damages to the maximum amount permitted

by law or in equity, including under 15 U.S.C. § 1117.

          47.   Defendants’ conduct has caused and is causing immediate and irreparable injury to

Movado and will continue to both damage Movado and deceive the public unless enjoined by this

Court. Movado has no adequate remedy at law for ongoing infringement.

      COUNT THREE – FALSE DESIGNATION OF ORIGIN (15 U.S.C. §1125(A))

          48.   Movado incorporates by reference paragraphs 1 through 47 as if fully set forth

herein.

          49.   Upon information and belief, Defendants’ promotion, marketing, offering for sale,

and sale of Counterfeit Movado Products has created and is creating a likelihood of confusion,



PLAINTIFFS’ ORIGINAL COMPLAINT                                                                    14
     Case: 1:19-cv-03544 Document #: 1 Filed: 05/28/19 Page 15 of 19 PageID #:1




mistake, and deception among the general public as to the affiliation, connection, or association

with Movado or the origin, sponsorship, or approval of Defendants’ Counterfeit Products by

Movado.

          50.   By using the MOVADO Trademarks on or in close connection with the Counterfeit

Products, Defendants create a false designation of origin and a misleading representation of fact

as to the origin and sponsorship of the Counterfeit Products.

          51.   Defendants’ false designation of origin and misrepresentation of fact as to the origin

and/or sponsorship of the Counterfeit Products to the general public involves the use of counterfeit

marks and is a willful violation of Section 43 of the Lanham Act, 15 U.S.C. §1125.

          52.   As a result of Defendants’ conduct, including the violation of Section 43 of the

Lanham Act, 15 U.S.C. § 1125, Movado is entitled to recover actual and/or statutory damages to

the maximum amount permitted by law or in equity.

          53.   Defendants’ conduct has caused and is causing immediate and irreparable injury to

Movado and will continue to both damage Movado and deceive the public unless enjoined by this

Court. Movado has no adequate remedy at law for ongoing infringement.

                       COUNT FOUR – VIOLATION OF ILLINOIS
                     UNIFORM DECEPTIVE TRADE PRACTICES ACT
                               (815 ILCS §510, et seq.)


          54.   Movado incorporates by reference paragraphs 1 through 53 as if fully set forth

herein.

          55.   Defendants have knowingly and willfully engaged in deceptive trade practices

violating Illinois law by passing off their Counterfeit Movado Products as those of Movado,

causing a likelihood of confusion and/or misunderstanding as to the source of their goods or

services, causing a likelihood of confusion and/or misunderstanding as to an affiliation,



PLAINTIFFS’ ORIGINAL COMPLAINT                                                                     15
      Case: 1:19-cv-03544 Document #: 1 Filed: 05/28/19 Page 16 of 19 PageID #:1




connection, or association with genuine Movado Products, using deceptive representations or

designations of origin in connection with Movado Products, and engaging in other deceptive

conduct which creates a likelihood of confusion or misunderstanding among the public.

        56.      Defendants’ infringing acts constitute a willful violation of the Illinois Uniform

Deceptive Trade Practices Act, 815 ILCS § 510, et seq.

        57.      As a result of Defendants’ conduct, including the violation of the Illinois Deceptive

Trade and Practices Act, Movado is entitled to recover actual and/or statutory damages to the

maximum amount permitted by law or in equity.

        58.      Defendants’ conduct has caused and is causing immediate and irreparable injury to

Movado and will continue to both damage Movado and deceive the public unless enjoined by this

Court. Movado has no adequate remedy at law for ongoing infringement.

                                         V.     JURY DEMAND

        59.      Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Movado demands

a trial by jury of all issues so triable.

                                   VI.        PRAYER FOR RELIEF


        WHEREFORE, Movado prays for relief as follows:


    1) That Defendants, their affiliates, officers, agents, servants, employees, attorneys,

        confederates, and all persons acting for, with, by, through, under, or in active concert with

        them be temporarily, preliminarily, and permanently enjoined and restrained from:

              a. using the MOVADO Trademarks or any reproductions, counterfeit copies, or

                 colorable imitations thereof in any manner in connection with the distribution,

                 marketing, advertising, offering for sale, or sale of any product that is not a genuine




PLAINTIFFS’ ORIGINAL COMPLAINT                                                                       16
     Case: 1:19-cv-03544 Document #: 1 Filed: 05/28/19 Page 17 of 19 PageID #:1




               Movado product or is not authorized by Movado to be sold in connection with the

               MOVADO Trademarks;

           b. passing off, inducing, or enabling others to sell or pass off any product as a genuine

               Movado product or any other service or product produced by Movado that is not

               Movado’s or not produced under the authorization, control, or supervision of

               Movado and approved by Movado for sale under the MOVADO Trademarks;

           c. committing any acts calculated to cause consumers to believe that Defendants’

               Counterfeit Products are those sold or provided under the authorization, control, or

               supervision of Movado, or are sponsored by, approved by, or otherwise connected

               with Movado;

           d. further infringing the MOVADO Trademarks; and

           e. manufacturing, shipping, delivering, holding for sale, transferring or otherwise

               moving, storing, distributing, returning, or otherwise disposing of, in any manner,

               products or inventory not manufactured by or for Movado, nor authorized by

               Movado to be sold or offered for sale, and which bear any of Movado’s trademarks,

               including the MOVADO Trademarks, or any reproductions, counterfeit copies, or

               colorable imitations thereof;

   2) Entry of an Order that, upon Movado’s request, those in privity with Defendants and those

       with notice of the injunction, including, without limitation, any online marketplace

       platforms such as eBay, Amazon, AliExpress, DHgate, and Wish web hosts, sponsored

       search engine or ad-word providers, credit cards, banks, merchant account providers, third

       party processors and other payment processing service providers, and Internet search

       engines such as Google, Bing and Yahoo (collectively, the “Third Party Providers”) shall:




PLAINTIFFS’ ORIGINAL COMPLAINT                                                                   17
     Case: 1:19-cv-03544 Document #: 1 Filed: 05/28/19 Page 18 of 19 PageID #:1




           a. disable and cease providing services being used by Defendants, currently or in the

               future, to engage in the sale of goods using the MOVADO Trademarks; and

           b. disable and cease displaying any advertisements used by or associated with

               Defendants in connection with the sale of counterfeit and infringing goods using

               the MOVADO Trademarks.

   3) That Defendants account for and pay to Movado all profits realized by Defendants by

       reason of Defendants’ unlawful acts herein alleged, and that the amount of damages for

       infringement of the MOVADO Trademarks be increased by a sum not exceeding three

       times the amount thereof as provided by 15 U.S.C. §1117;

   4) In the alternative, that Movado be awarded statutory damages for willful trademark

       counterfeiting pursuant to 15 U.S.C. §1117(c)(2) of $2,000,000 for each and every use of

       the Movado Trademarks;

   5) That Movado be awarded its reasonable attorneys’ fees and costs; and

   6) Award any and all other legal or equitable relief that this Court deems just and proper.




PLAINTIFFS’ ORIGINAL COMPLAINT                                                                   18
     Case: 1:19-cv-03544 Document #: 1 Filed: 05/28/19 Page 19 of 19 PageID #:1




 Dated: May 28, 2019


                                            /s/ Shima S. Roy_________
                                           Shima Roy
                                           shima.roy@bakermckenzie.com
                                           Katie Fisk
                                           katie.fisk@bakermckenzie.com
                                           BAKER McKENZIE
                                           300 East Randolph Street, Suite 5000
                                           Chicago, Illinois 60601
                                           Telephone: 312-861-8000
                                           Facsimile: 312-861-2899

                                           W. Bart Rankin (pro hac vice pending)
                                           w.rankin@bakermckenzie.com
                                           BAKER McKENZIE
                                           1900 North Pearl Street, Suite 1500
                                           Dallas, Texas, 75201
                                           Telephone: 214-978-3000
                                           Facsmile: 214-978-3099



                                           ATTORNEYS FOR MOVADO GROUP, INC.
                                           AND MOVADO LLC




PLAINTIFFS’ ORIGINAL COMPLAINT                                                     19
